Citation Nr: 0216061	
Decision Date: 11/08/02    Archive Date: 11/14/02

DOCKET NO.  02-10 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an apportionment of the veteran's Department 
of Veterans Affairs disability compensation benefits on 
behalf of the veteran's minor children.


REPRESENTATION

Appellant represented by: The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and veteran



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
January 1975 and served as a member in the United States Air 
Force National Guard thereafter.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2002 decision of the Fort 
Harrison, Montana, Department of Veterans Affairs (VA) 
Medical and Regional Office (RO).  The RO denied an 
apportionment of the veteran's Department of Veterans Affairs 
disability compensation benefits on behalf of the veteran's 
minor children.  The appellant is the veteran's ex-spouse.

In June 2002, the appellant presented oral testimony before a 
Hearing Officer at the RO; a transcript of which has been 
associated with the claims file.

In August 2002, the veteran testified at a personal hearing 
before the undersigned Board Member; a transcript of which 
has been associated with the claims file.


FINDINGS OF FACT

1.  The veteran and the appellant are divorced.  The 
appellant is the custodian of the veteran's two minor 
children.

2.  The veteran has been reasonably discharging his 
responsibility for support of his children by making child 
support payments.

3.  The appellant has not demonstrated financial hardship on 
behalf of the veteran's minor children.


CONCLUSION OF LAW

The criteria for an apportionment of the veteran's VA 
disability compensation benefits on behalf of the veteran's 
minor children have not been met.  38 U.S.C.A. §§ 5103A, 5107 
5307(a)(2) (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.450, 
3.451 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. 
Cir. 2002) (holding that only section four of the VCAA, 
amending 38 U.S.C. § 5107, was intended to have retroactive 
effect).  The VCAA provided that nothing in amended section 
5103A, pertaining to the duty to assist claimants, shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured.  38 U.S.C.A. § 5103A(f) (West Supp. 
2002)

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the claimant of evidence and 
information necessary to substantiate her claim and inform 
her whether she or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The appellant was notified of the information necessary to 
substantiate her claim by means of a December 2001 letter, 
wherein the RO asked the appellant to provide specific 
information pertaining to her monthly expenses, monthly 
income, etc.  Additionally, the appellant was notified of the 
information necessary to substantiate her claim through the 
discussions in the January 2002 special apportionment 
decision and the July 2002 statement of the case (SOC).  The 
RO also provided the appellant with a copy of the VCAA and of 
the regulations pertaining to her claim.

This is a simultaneously contested claim.  See 38 U.S.C.A. 
§ 7105A (West 1991); 38 C.F.R. §§ 19.100-19.103 (2002).  The 
veteran has been notified of the special apportionment 
decision regarding the appellant's claim and provided with a 
copy of the July 2002 SOC.  The appellant was provided with a 
hearing in this case in June 2002, for which the veteran was 
not notified.  However, when the veteran was provided with a 
copy of the July 2002 SOC, it indicated that the appellant 
had had a hearing.  Additionally, at the August 2002 Board 
hearing before the undersigned Board Member, the veteran was 
asked about this issue and provided some testimony.  Thus, 
the Board finds that the veteran has been provided an 
opportunity to address the apportionment claim following the 
appellant's appeal, to include her June 2002 hearing.  

The Board finds that based upon the above, the duty imposed 
by VCAA, including the duty to assist and to provide 
notification, has been met.

II.  Decision

A general apportionment may be paid under the circumstances 
set forth in 38 C.F.R. § 3.450 (2001).  More specifically, 38 
C.F.R. § 3.450(a)(1)(ii) provides that an apportionment may 
be paid if the veteran is not residing with his spouse or if 
his children are not residing with the veteran and the 
veteran is not reasonably discharging his responsibility for 
the spouse's or the children's support.  It is not necessary 
for the claimant to establish the existence of hardship in 
order to obtain an apportionment under 38 C.F.R. § 3.450.  
See Hall v. Brown, 5 Vet. App. 294 (1993).

A special apportionment may be paid under the circumstances 
set forth in 38 C.F.R. § 3.451.  That regulation provides 
that, without regard to any other provision regarding 
apportionment, where hardship is shown to exist, pension, 
compensation, emergency officers' retirement pay or 
dependency and indemnity compensation may be apportioned 
between the veteran and his or her dependents on the basis of 
the facts of the individual case as long as it does not cause 
undue hardship to the other persons in interest.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran and/or claimant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In October 2001, the appellant filed a claim seeking an 
apportionment of the veteran's benefits for their two minor 
children, R and B.  Both the veteran and the appellant were 
notified that they needed to submit itemizations as to their 
monthly income from all sources, an itemized list of average 
monthly expenses, the value of any property owned by the 
appellant and/or the veteran, and whether the veteran was 
contributing to the children's support for the last three 
months.

In December 2001, both the appellant and the veteran 
submitted the information that was requested by the RO and 
both appear to be in compliance with the RO's request.  The 
evidence shows that the veteran has a net income after 
expenses of $98 and that the appellant has a net income after 
expenses of $178.  Additionally, the appellant submitted a 
worksheet showing the veteran's history of paying child 
support.  The documentation shows that from January 1999 
through October 2001, the veteran paid $88 per month in child 
support.  That was the amount due.  The veteran failed to pay 
child support from November 2001 to January 2002, but is now 
paying $113 per month, which includes an additional $25 per 
month that is going towards back child support.  This 
additional sum is in compliance with a payment plan agreement 
with the Child Support Enforcement Division of the Department 
of Health and Human Services for the State of Montana.  The 
record reflects that the veteran signed this agreement in 
February 2002.

At a June 2002 RO hearing, the appellant testified that she 
did not have a change in her income.  Her argument pertained 
to the fact that the veteran was in receipt of additional 
monthly benefits as a result of their two children, which she 
thought should go to their children.  She noted she was 
receiving monthly child support, but stated that she and the 
children were struggling.  

At the August 2002 hearing before the undersigned Board 
Member, the veteran stated that he was up-to-date with his 
child support payments.  He noted he had paid extra money in 
the past when he had extra monthly income, but that he no 
longer had the extra cash to give on behalf of his children.  

The Board notes that at the time of the appellant's claim for 
apportionment in October 2001, the veteran was in receipt of 
non-service-connected pension benefits.  In November 2001, 
the veteran was granted service connection for an additional 
disability and assigned a compensable evaluation, which 
brought the veteran's combined disability evaluation to 
50 percent.  The veteran is now in receipt of compensation 
benefits, as opposed to pension benefits, as this is the 
greater benefit.  Thus, the calculations that the Board has 
conducted on behalf of the veteran are slightly different 
than those that the RO conducted.  The difference is that the 
Board determined that the veteran's net income is $98, as 
opposed to the $90 that the RO computed.  

The Board has reviewed the probative evidence of record, 
including the appellant's testimony on appeal.  The appellant 
has acknowledged that she has received court-ordered child 
support payments from the veteran including payment of 
arrearages.  The veteran has stated also that he is making 
payments and has entered into a payment plan agreement in 
conjunction with his child support payments.  Thus, the Board 
finds that the evidence establishes that the veteran is 
providing for his minor dependents.  38 U.S.C.A. § 5307; 
38 C.F.R. § 3.450.

Additionally, the Board finds that the appellant has not 
demonstrated financial hardship on behalf of the veteran's 
minor children.  As stated above, the appellant has a net 
income of $178 per month and is working, where as the veteran 
has a net income of $98 per month and is not working.  Thus, 
the appellant is in a better position financially.  
Therefore, the Board finds that the appellant does not meet 
the criteria for a special apportionment of the veteran's VA 
disability compensation benefits, as it would cause an undue 
hardship on the veteran to grant an apportionment.  
38 U.S.C.A. § 5307 (West 1991); 38 C.F.R. § 3.451.  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the grant 
of an apportionment of the veteran's VA disability 
compensation, and there is no doubt to be resolved.  See 
Gilbert, 1 Vet. App. at 55.


ORDER

An apportionment of the veteran's VA disability compensation 
on behalf of the veteran's minor children is denied.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

